Exhibit 10.3

             This LOAN AND SECURITY AGREEMENT dated June 28, 2001, between
SILICON VALLEY BANK ("Bank"), whose address is 3003 Tasman Drive, Santa Clara,
California 95054 with a loan production office located at 5775 Wayzata Drive,
Suite 700, Minneapolis, Minnesota  55416 and ENDOCARDIAL SOLUTIONS, INC.
("Borrower"), whose address is 1350 Energy Lane, Suite 110, St. Paul, Minnesota 
55108 provides the terms on which Bank will lend to Borrower and Borrower will
repay Bank. The parties agree as follows:

             ACCOUNTING AND OTHER TERMS

             Accounting terms not defined in this Agreement will be construed
following GAAP. Calculations and determinations must be made following GAAP. 
The term "financial statements" includes the notes and schedules.  The terms
"including" and "includes" always mean "including (or includes) without
limitation," in this or any Loan Document.

             LOAN AND TERMS OF PAYMENT

             Promise to Pay.

             Borrower promises to pay Bank the unpaid principal amount of all
Credit Extensions and interest on the unpaid principal amount of the Credit
Extensions.

             Revolving Advances.

                           Bank will make Advances not exceeding the lesser of
(A) the Committed Revolving Line or (B) the Borrowing Base.  Amounts borrowed
under this Section may be repaid and reborrowed during the term of this
Agreement.

                           To obtain an Advance, Borrower must notify Bank by
facsimile or telephone by 12:00 p.m. Pacific time on the Business Day the
Advance is to be made.  Borrower must promptly confirm the notification by
delivering to Bank the Payment/Advance Form attached as Exhibit B.  Bank will
credit Advances to Borrower's deposit account.  Bank may make Advances under
this Agreement based on instructions from a Responsible Officer or his or her
designee or without instructions if the Advances are necessary to meet
Obligations which have become due.  Bank may rely on any telephone notice given
by a person whom Bank believes is a Responsible Officer or designee. Borrower
will indemnify Bank for any loss Bank suffers due to such reliance.

                           The Committed Revolving Line terminates on the
Revolving Maturity Date, when all Advances are immediately payable.

             Equipment Advances.

                           Through May 31, 2002 (the "Equipment Availability End
Date"), Bank will make advances ("Equipment Advance" and, collectively,
"Equipment Advances") not exceeding the Committed Equipment Line.  The Equipment
Advances may only be used to finance or refinance Equipment purchased on or
after 90 days before the date of each Equipment Advance and may not exceed 100%
of the equipment invoice excluding taxes, shipping, warranty charges, freight
discounts and installation expense.  Software licenses, leasehold improvements,
or other soft costs may constitute up to 25% of the aggregate Equipment
Advances.  The initial Equipment Advance, which shall take place at closing,
shall allow for invoices dated August 1, 2000 or later and shall not exceed
$350,000 in the aggregate.

                           Interest accrues from the date of each Equipment
Advance at the rate in Section 2.4(a) and is payable monthly until the Equipment
Availability End Date occurs.  Equipment Advances outstanding on August 30, 2001
(the “1st Draw Period”) are payable in 33 equal monthly installments of
principal plus accrued interest, beginning on September 30, 2001 and all
payments of principal plus interest are due on the same day of each month
thereafter.  The final payment for the 1st Draw Period shall be due on June 30,
2004 and includes all outstanding principal plus accrued unpaid interest
thereon.  Equipment Advances outstanding on November 30, 2001 (the “2nd Draw
Period”) are payable in 33 equal monthly installments of principal plus interest
beginning on December 30, 2001 and all subsequent payments of principal plus
interest are due on the same day of each month thereafter.  The final payment
for the 2nd Draw Period shall be due on September 30, 2004 and includes all
outstanding principal plus accrued unpaid interest thereon.  Equipment Advances
outstanding on February 28, 2002 (the “3rd Draw Period”) are payable in 33 equal
monthly installments of principal plus interest beginning on March 30, 2002 and
all subsequent payments of principal plus interest are due on the same day of
each month thereafter.  The final payment for the 3rd Draw Period is due on
December 30, 2004 and includes all outstanding principal plus all accrued unpaid
interest thereon.  Equipment Advances outstanding on the May 30, 2002 (the “4th
Draw Period”) are payable in 33 equal monthly installments of principal plus
interest beginning on June 30, 2002 and all subsequent payments of principal
plus interest are due on the same day of each month thereafter. The final
payment for the 4th Draw Period is due on March 30, 2005 and includes all
outstanding principal plus all accrued unpaid interest thereon.  Equipment
Advances when repaid may not be reborrowed.

                           To obtain an Equipment Advance, Borrower must notify
Bank (the notice is irrevocable) by facsimile no later than 12:00 p.m. Pacific
time 1 Business Day before the day on which the Equipment Advance is to be
made.  The notice in the form of Exhibit B (Payment/Advance Form) must be signed
by a Responsible Officer or designee and include a copy of the invoice, or
invoices for the Equipment being financed.

             Overadvances.

             If Borrower’s Obligations under Section 2.1.1 exceed the lesser of
either (i) the Committed Revolving Line or (ii) the Borrowing Base, Borrower
must immediately pay Bank the excess.

             Interest Rate, Payments.

             (a) Interest Rate.  (i) Advances accrue interest on the outstanding
principal balance at a per annum rate of 1.50 percentage points above the Prime
Rate; and (ii) Equipment Advances accrue interest on the outstanding principal
balance at a per annum rate of 1.50 percentage points above the Prime Rate. 
After an Event of Default, Obligations accrue interest at 5 percent above the
rate effective immediately before the Event of Default. The interest rate
increases or decreases when the Prime Rate changes.  Interest is computed on a
360 day year for the actual number of days elapsed.

             (b) Payments.  Interest due on the Committed Revolving Line is
payable on the 28th of each month.  Interest due on the Equipment Advances is
payable on the 28th of each month until the Equipment Availability End Date
occurs.  Bank may debit any of Borrower’s deposit accounts including Account
Number ________________________ for principal and interest payments owing or any
amounts Borrower owes Bank.  Bank will promptly notify Borrower when it debits
Borrower's accounts.  These debits are not a set-off.  Payments received after
12:00 noon Pacific time are considered received at the opening of business on
the next Business Day.  When a payment is due on a day that is not a Business
Day, the payment is due the next Business Day and additional fees or interest
accrue.  If Borrower elects to prepay an Equipment Advance, Borrower will pay a
prepayment fee equal to 1% of the outstanding Equipment Advance.

             Fees.

             Borrower will pay:

                           Facility Fee.  A fully earned, non–refundable
Facility Fee of 1% of the total Committed Revolving Line and the Committed
Equipment Line due on the Closing Date; and

                           Bank Expenses. All Bank Expenses (including
reasonable attorneys' fees and reasonable expenses) incurred through and after
the date of this Agreement, are payable when due.

             CONDITIONS OF LOANS

             Conditions Precedent to Initial Credit Extension.

             Bank’s obligation to make the initial Credit Extension is subject
to the condition precedent that it receive the agreements, documents and fees it
requires.

             Conditions Precedent to all Credit Extensions.

             Bank’s obligations to make each Credit Extension, including the
initial Credit Extension, is subject to the following:

                           timely receipt of any Payment/Advance Form; and

                           the representations and warranties in Section 5 must
be materially true on the date of the Payment/Advance Form and on the effective
date of each Credit Extension except for representations and warranties which
are made as of a specific date, which are no longer true solely as a result of
the passage of time, and for which exceptions thereto which have been disclosed
in writing to Bank and which have been approved in writing by Bank and no Event
of Default may have occurred and be continuing, or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties of Section 5 remain true.

             CREATION OF SECURITY INTEREST

             Grant of Security Interest.

             Borrower grants Bank a continuing security interest in all
presently existing and later acquired Collateral to secure all Obligations and
performance of each of Borrower’s duties under the Loan Documents.  Except for
Permitted Liens, any security interest will be a first priority security
interest in the Collateral.  Bank may place a "hold" on any deposit account
pledged as Collateral, after an Event of Default has occurred and is
continuing.  If this Agreement is terminated, Bank’s lien and security interest
in the Collateral will continue until Borrower fully satisfies its Obligations.

      Concerning Revised Article 9 of the Uniform Commercial Code.

             In anticipation of the possible application of the Revised Article
9 of the Uniform Commercial Code in the form or substantially in the form
approved by the American Law Institute and National Conference Commissioners on
Uniform State Law and contained in the 1999 Official Text of the Uniform
Commercial Code ("Revised Article 9"), it is agreed that applying the law of any
jurisdiction in which Revised Article 9 is in effect, the Collateral is all
assets of the Borrower whether or not within the scope of Revised Article 9. 
The Collateral shall include, without limitation, the following categories of
assets as defined in the Code: goods (including inventory, equipment and any
accessions thereto), instruments (including promissory notes), documents,
accounts (including health-care-insurance receivables, and license fees),
chattel paper (whether tangible or electronic), deposit accounts,
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), commercial tort claims, securities and all other investment property,
general intangibles (including payment intangibles and software) supporting
obligations and any and all proceeds of any thereof, wherever located, whether
now owned or hereafter acquired.

             REPRESENTATIONS AND WARRANTIES

             Borrower represents and warrants as follows:

             Due Organization and Authorization.

             Borrower and each Subsidiary is duly existing and in good standing
in its state of formation and qualified and licensed to do business in, and in
good standing in, any state in which the conduct of its business or its
ownership of property requires that it be qualified, except where the failure to
do so could not reasonably be expected to cause a Material Adverse Change.

             The execution, delivery and performance of the Loan Documents have
been duly authorized, and do not conflict with Borrower's formation documents,
nor constitute an event of default under any material agreement by which
Borrower is bound.  Borrower is not in default under any agreement to which or
by which it is bound in which the default could reasonably be expected to cause
a Material Adverse Change.

             Collateral.

             Borrower has good title to the Collateral, free of Liens except
Permitted Liens.  The Accounts are bona fide, existing obligations, and the
service or property has been performed or delivered to the account debtor or its
agent for immediate shipment to and unconditional acceptance by the account
debtor.  Borrower has no notice of any actual or imminent Insolvency Proceeding
of any account debtor whose accounts are an Eligible Account in any Borrowing
Base Certificate.  All Inventory is in all material respects of good and
marketable quality, free from material defects.

             Litigation.

             Except as shown in the Schedule, there are no actions or
proceedings pending or, to the knowledge of Borrower’s Responsible Officers and
legal counsel, threatened by or against Borrower or any Subsidiary in which a
likely adverse decision could reasonably be expected to cause a Material Adverse
Change.

             No Material Adverse Change in Financial Statements.

             All consolidated financial statements for Borrower, and any
Subsidiary, delivered to Bank fairly present in all material respects Borrower's
consolidated financial condition and Borrower's consolidated results of
operations.  There has not been any material deterioration in Borrower’s
consolidated financial condition since the date of the most recent financial
statements submitted to Bank.

             Solvency.

             The fair salable value of Borrower's assets (including goodwill
minus disposition costs) exceeds the fair value of its liabilities; the Borrower
is not left with unreasonably small capital after the transactions in this
Agreement; and Borrower is able to pay its debts (including trade debts) as they
mature.

             Regulatory Compliance.

             Borrower is not an "investment company" or a company "controlled"
by an "investment company" under the Investment Company Act.  Borrower is not
engaged as one of its important activities in extending credit for margin stock
(under Regulations T and U of the Federal Reserve Board of Governors).  Borrower
has complied in all material respects with the Federal Fair Labor Standards
Act.  Borrower has not violated any laws, ordinances or rules, the violation of
which could reasonably be expected to cause a Material Adverse Change.  None of
Borrower's or any Subsidiary's properties or assets has been used by Borrower or
any Subsidiary or, to the best of Borrower's knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally.  Borrower and each Subsidiary has timely filed all required
tax returns and paid, or made adequate provision to pay, all material taxes,
except those being contested in good faith with adequate reserves under GAAP. 
Borrower and each Subsidiary has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all government authorities that are necessary to continue its business as
currently conducted, except where the failure to do so could not reasonably be
expected to cause a Material Adverse Change.

             Subsidiaries.

             Borrower does not own any stock, partnership interest or other
equity securities except for Permitted Investments.

             Full Disclosure.

             No written representation, warranty or other statement of Borrower
in any certificate or written statement given to Bank (taken together with all
such written certificates and written statements to Bank) contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained in the certificates or statements not materially
misleading.  It being recognized by Bank that the projections and forecasts
provided by Borrower in good faith and based upon reasonable assumptions are not
viewed as facts and that actual results during the period or periods covered by
such projections and forecasts may differ from the projected and forecasted
results.

             AFFIRMATIVE COVENANTS

             Borrower will do all of the following for so long as Bank has an
obligation to lend, or there are outstanding Obligations other than contingent
indemnification obligations:

             Government Compliance.

             Borrower will maintain its and all Subsidiaries’ legal existence
and good standing in its jurisdiction of formation and maintain qualification in
each jurisdiction in which the failure to so qualify would reasonably be
expected to cause a material adverse effect on Borrower’s business or
operations.  Borrower will comply, and have each Subsidiary comply, with all
laws, ordinances and regulations to which it is subject, noncompliance with
which could have a material adverse effect on Borrower’s business or operations
or would reasonably be expected to cause a Material Adverse Change.

             Financial Statements, Reports, Certificates.

                           Borrower will deliver to Bank:  (i) as soon as
available, but no later than 30 days after the last day of each month, a company
prepared consolidated balance sheet and income statement covering Borrower's
consolidated operations during the period certified by a Responsible Officer and
in a form acceptable to Bank; (ii) as soon as available, but no later than 120
days after the last day of Borrower's fiscal year, audited consolidated
financial statements prepared under GAAP, consistently applied, together with an
unqualified opinion on the financial statements from an independent certified
public accounting firm reasonably acceptable to Bank; (iii) a prompt report of
any legal actions pending or threatened against Borrower or any Subsidiary that
could result in damages or costs to Borrower or any Subsidiary of $100,000 or
more; (iv) budgets, sales projections, operating plans or other financial
information Bank reasonably requests;

                           Within 20 days after the last day of each month,
Borrower will deliver to Bank a Borrowing Base Certificate signed by a
Responsible Officer in the form of Exhibit C, with aged listings of accounts
receivable and accounts payable.

                           Within 30 days after the last day of each month,
Borrower will deliver to Bank with the monthly financial statements a Compliance
Certificate signed by a Responsible Officer in the form of Exhibit D.

                           Allow Bank to audit Borrower's Collateral at
Borrower's expense.  Such audits will be conducted no more often than every year
unless an Event of Default has occurred and is continuing.

             Inventory; Returns.

             Borrower will keep all Inventory in good and marketable condition,
free from material defects.  Returns and allowances between Borrower and its
account debtors will follow Borrower’s customary practices as they exist at
execution of this Agreement.  Borrower must promptly notify Bank of all returns,
recoveries, disputes and claims that involve more than $50,000.

             Taxes.

             Borrower and each Subsidiary has timely filed all required tax
returns and paid, or made adequate provision to pay, all material taxes except
those being contested in good faith with adequate reserves under GAAP.

             Insurance.

             Borrower will keep its business and the Collateral insured for
risks and in amounts, as Bank may reasonably request.  Insurance policies will
be in a form, with companies, and in amounts that are satisfactory to Bank in
Bank’s reasonable discretion.  All property policies will have a lender's loss
payable endorsement showing Bank as an additional loss payee and all liability
policies will show the Bank as an additional insured and provide that the
insurer must give Bank at least 20 days notice before canceling its policy.  At
Bank's request, Borrower will deliver certified copies of policies and evidence
of all premium payments.  Proceeds payable under any policy will, at Bank’s
option, be payable to Bank on account of the Obligations.

             Primary Accounts.

             Borrower will maintain its primary operating accounts with Bank. 
Borrower shall maintain a portion of excess cash and investments balances with
Bank.

             Financial Covenants.

             Borrower will maintain as of the last day of each month:

                           (i)          Adjusted Quick Ratio.  A ratio of Quick
Assets to Current Liabilities (excluding Deferred Revenue) of at least 1.50 to
1.00.

                           (ii)         Tangible Net Worth.  A Tangible Net
Worth of at least $7,500,000.

             Further Assurances.

             Borrower will execute any further instruments and take further
action as Bank reasonably requests to perfect or continue Bank's security
interest in the Collateral or to effect the purposes of this Agreement.

             NEGATIVE COVENANTS

             Borrower will not do any of the following without Bank’s prior
written consent, which will not be unreasonably withheld, for so long as Bank
has an obligation to lend and there are any outstanding Obligations other than
contingent indemnification obligations:

             Dispositions.

             Convey, sell, lease, transfer or otherwise dispose of (collectively
"Transfer"), or permit any of its Subsidiaries to Transfer, all or any part of
its business or property, except for Transfers (i) of Inventory in the ordinary
course of business; (ii) of non-exclusive licenses and similar arrangements for
the use of the property of Borrower or its Subsidiaries in the ordinary course
of business; or (iii) of worn-out or obsolete Equipment, and (iv) involving
joint marketing arrangements with suppliers (including joint ventures resulting
therefrom).  To the extent any Collateral is sold or otherwise disposed of as
permitted by this Section 7.1, such Collateral shall be sold or otherwise
disposed of free and clear of the Liens created by this Agreement, and Bank
shall take any actions reasonably requested by Borrower in order to effect the
foregoing.

             Changes in Business, Ownership, Management or Business Locations.

             Engage in or permit any of its Subsidiaries to engage in any
business other than the businesses currently engaged in by Borrower or
reasonably related thereto or have a material change in its ownership or
management of greater than 25% (other than by the sale of Borrower’s equity
securities in a public offering or to venture capital investors so long as
Borrower identifies the venture capital investors prior to the closing of the
investment).  Borrower will not, without at least 30 days prior written notice,
relocate its chief executive office or add any new offices or business locations
in which Borrower maintains or stores over $5,000 in Borrower’s assets or
property.

             Mergers or Acquisitions.

             Merge or consolidate, or permit any of its Subsidiaries to merge or
consolidate, with any other Person, or acquire, or permit any of its
Subsidiaries to acquire, all or substantially all of the capital stock or
property of another Person, except where (i) no Event of Default has occurred
and is continuing or would result from such action during the term of this
Agreement and (ii) such transaction would not result in a decrease of more than
25% of Tangible Net Worth.  A Subsidiary may merge or consolidate into another
Subsidiary or into Borrower.

             Indebtedness.

             Create, incur, assume, or be liable for any Indebtedness, or permit
any Subsidiary to do so, other than Permitted Indebtedness.

             Encumbrance.

             Create, incur, or allow any Lien on any of its property, or assign
or convey any right to receive income, including the sale of any Accounts, or
permit any of its Subsidiaries to do so, except for Permitted Liens, or permit
any Collateral not to be subject to the first priority security interest granted
here, subject to Permitted Liens.

             Distributions; Investments.

             Directly or indirectly acquire or own any Person, or make any
Investment in any Person, other than Permitted Investments, or permit any of its
Subsidiaries to do so.  Pay any dividends or make any distribution or payment or
redeem, retire or purchase any capital stock, except for the repurchases of
stock from former employees and directors of Borrower under terms of applicable
repurchase agreements in an aggregate amount not to exceed $500,000 in the
aggregate of any fiscal year, provided that no Event of Default has occurred, is
continuing or would exist after giving effect to the repurchase.

             Transactions with Affiliates.

             Directly or indirectly enter into or permit to exist any material
transaction with any Affiliate of Borrower except for transactions that are in
the ordinary course of Borrower's business, upon fair and reasonable terms that
are no less favorable to Borrower than would be obtained in an arm's length
transaction with a non­affiliated Person, provided that the foregoing
restrictions shall not apply to (i) advances to officers or employees of
Borrower to the extent permitted by Section 7.6, (ii) redemptions or repurchases
of Borrower’s stock otherwise permitted under Section 7.6, and (iii) employement
arrangements (including arrangements made with respect to bonuses) entered into
the ordinary course of business with members of the Board of Directors and
officers of Borrower.

             Subordinated Debt.

             Make or permit any payment on any Subordinated Debt, except under
the terms of the Subordinated Debt, or amend any provision in any document
relating to the Subordinated Debt without Bank's prior written consent.

             Compliance.

             Become an "investment company" or a company controlled by an
"investment company," under the Investment Company Act of 1940 or undertake as
one of its important activities extending credit to purchase or carry margin
stock, or use the proceeds of any Credit Extension for that purpose; fail to
meet the minimum funding requirements of ERISA, permit a Reportable Event or
Prohibited Transaction, as defined in ERISA, to occur; fail to comply with the
Federal Fair Labor Standards Act or violate any other law or regulation, if the
violation could reasonably be expected to have a material adverse effect on
Borrower’s business or operations or would reasonably be expected to cause a
Material Adverse Change, or permit any of its Subsidiaries to do so.

             EVENTS OF DEFAULT

             Any one of the following is an Event of Default:

             Payment Default.

             If Borrower fails to pay any of the Obligations within 3 days after
their due date.  During the additional period the failure to cure the default is
not an Event of Default (but no Credit Extension will be made during the cure
period);

             Covenant Default.

             If Borrower does not perform any obligation in Section 6 or
violates any covenant in Section 7 or does not perform or observe any other
material term, condition or covenant in this Agreement, any Loan Documents, or
in any agreement between Borrower and Bank and as to any default under a term,
condition or covenant that can be cured, has not cured the default within 10
days after it occurs, or if the default cannot be cured within 10 days or cannot
be cured after Borrower’s attempts within 10 day period, and the default may be
cured within a reasonable time, then Borrower has an additional period (of not
more than 30 days) to attempt to cure the default.  During the additional time,
the failure to cure the default is not an Event of Default (but no Credit
Extensions will be made during the cure period);

             Material Adverse Change.

             If there (i) occurs a material adverse change in the business,
operations, or condition (financial or otherwise) of the Borrower, or (ii) is a
material impairment of the prospect of repayment of any portion of the
Obligations; or (iii) is a material impairment of the value or priority of
Bank’s security interests in the Collateral.

             Attachment.

             If any material portion of Borrower's assets is attached, seized,
levied on, or comes into possession of a trustee or receiver and the attachment,
seizure or levy is not removed in 10 days, or if Borrower is enjoined,
restrained, or prevented by court order from conducting a material part of its
business or if a judgment or other claim becomes a Lien on a material portion of
Borrower's assets, or if a notice of lien, levy, or assessment is filed against
any of Borrower's assets by any government agency and not paid within 10 days
after Borrower receives notice.  These are not Events of Default if stayed or if
a bond is posted pending contest by Borrower (but no Credit Extensions will be
made during the cure period);

             Insolvency.

             If Borrower becomes insolvent or if Borrower begins an Insolvency
Proceeding or an Insolvency Proceeding is begun against Borrower and not
dismissed or stayed within 30 days (but no Credit Extensions will be made before
any Insolvency Proceeding is dismissed);

             Other Agreements.

             If there is a default in any agreement between Borrower and a third
party that gives the third party the right to accelerate any Indebtedness
exceeding $250,000 or that could cause a Material Adverse Change;

             Judgments.

             If a money judgment(s) in the aggregate of at least $50,000 is
rendered against Borrower and is unsatisfied and unstayed for 10 days (but no
Credit Extensions will be made before the judgment is stayed or satisfied); or

             Misrepresentations.

             If Borrower or any Person acting for Borrower makes any material
misrepresentation or material misstatement now or later in any warranty or
representation in this Agreement or in any writing delivered to Bank or to
induce Bank to enter this Agreement or any Loan Document.

             BANK'S RIGHTS AND REMEDIES

             Rights and Remedies.

             When an Event of Default occurs and continues Bank may, using its
best efforts to provide written notice or demand with respect thereto, do any or
all of the following:

                           Declare all Obligations immediately due and payable
(but if an Event of Default described in Section 8.5 occurs all Obligations are
immediately due and payable without any action by Bank);

                           Stop advancing money or extending credit for
Borrower’s benefit under this Agreement or under any other agreement between
Borrower and Bank;

                           Settle or adjust disputes and claims directly with
account debtors for amounts, on terms and in any order that Bank considers
advisable;

                           Make any payments and do any acts it considers
necessary or reasonable to protect its security interest in the Collateral. 
Borrower will assemble the Collateral if Bank requires and make it available as
Bank designates.  Bank may enter premises where the Collateral is located, take
and maintain possession of any part of the Collateral, and pay, purchase,
contest, or compromise any Lien which appears to be prior or superior to its
security interest and pay all expenses incurred. Borrower grants Bank a license
to enter and occupy any of its premises, without charge, to exercise any of
Bank's rights or remedies;

                           Apply to the Obligations any (i) balances and
deposits of Borrower it holds, or (ii) any amount held by Bank owing to or for
the credit or the account of Borrower and promptly thereafter notify Borrower of
such application;

                           Ship, reclaim, recover, store, finish, maintain,
repair, prepare for sale, advertise for sale, and sell the Collateral.; and

                           Dispose of the Collateral according to the Code.

             Power of Attorney.

             Effective only when an Event of Default occurs and continues,
Borrower irrevocably appoints Bank as its lawful attorney to:  (i) endorse
Borrower's name on any checks or other forms of payment or security; (ii) sign
Borrower's name on any invoice or bill of lading for any Account or drafts
against account debtors, (iii) make, settle, and adjust all claims under
Borrower's insurance policies; (iv) settle and adjust disputes and claims about
the Accounts directly with account debtors, for amounts and on terms Bank
determines reasonable; and (v) transfer the Collateral into the name of Bank or
a third party as the Code permits.  Bank may exercise the power of attorney to
sign Borrower’s name on any documents necessary to perfect or continue the
perfection of any security interest regardless of whether an Event of Default
has occurred.  Bank’s appointment as Borrower's attorney in fact, and all of
Bank's rights and powers, coupled with an interest, are irrevocable until all
Obligations have been fully repaid and performed and Bank's obligation to
provide Credit Extensions terminates.

             Accounts Collection.

             When an Event of Default occurs and continues, Bank may notify any
Person owing Borrower money of Bank's security interest in the funds and verify
the amount of the Account.  Borrower must collect all payments in trust for Bank
and, if requested by Bank, immediately deliver the payments to Bank in the form
received from the account debtor, with proper endorsements for deposit.

             Bank Expenses.

             If Borrower fails to pay any amount or furnish any required proof
of payment to third persons, Bank may make all or part of the payment or obtain
insurance policies required in Section 6.5, and take any action under the
policies Bank deems prudent.  Any amounts paid by Bank are Bank Expenses and
immediately due and payable, bearing interest at the then applicable rate and
secured by the Collateral.  No payments by Bank are deemed an agreement to make
similar payments in the future or Bank’s waiver of any Event of Default.

             Bank's Liability for Collateral.

             If Bank complies with reasonable banking practices and Section
9-207 of the Code, it is not liable for: (a) the safekeeping of the Collateral;
(b) any loss or damage to the Collateral; (c) any diminution in the value of the
Collateral; or (d) any act or default of any carrier, warehouseman, bailee, or
other person.  Borrower bears all risk of loss, damage or destruction of the
Collateral.              Remedies Cumulative.

             Bank's rights and remedies under this Agreement, the Loan
Documents, and all other agreements are cumulative.  Bank has all rights and
remedies provided under the Code, by law, or in equity. Bank’s exercise of one
right or remedy is not an election, and Bank’s waiver of any Event of Default is
not a continuing waiver. Bank’s delay is not a waiver, election, or
acquiescence. No waiver is effective unless signed by Bank and then is only
effective for the specific instance and purpose for which it was given.

             Demand Waiver.

             Except as expressly set forth herein, Borrower waives demand,
notice of default or dishonor, notice of payment and nonpayment, notice of any
default, nonpayment at maturity, release, compromise, settlement, extension, or
renewal of accounts, documents, instruments, chattel paper, and guarantees held
by Bank on which Borrower is liable.

             NOTICES

             All notices or demands by any party about this Agreement or any
other related agreement must be in writing and be personally delivered or sent
by an overnight delivery service, by certified mail, postage prepaid, return
receipt requested, or by telefacsimile to the addresses set forth at the
beginning of this Agreement.  A party may change its notice address by giving
the other party written notice.

             CHOICE OF LAW , VENUE AND JURY TRIAL WAIVER

             California law governs the Loan Documents without regard to
principles of conflicts of law.  Borrower and Bank each submit to the exclusive
jurisdiction of the State and Federal courts in Santa Clara County, California.

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT. 
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

             GENERAL PROVISIONS

             Successors and Assigns.

             This Agreement binds and is for the benefit of the successors and
permitted assigns of each party.  Borrower may not assign this Agreement or any
rights under it without Bank's prior written consent which may be granted or
withheld in Bank's discretion.  Bank has the right, without the consent of or
notice to Borrower, to sell, transfer, negotiate, or grant participation in all
or any part of, or any interest in, Bank's obligations, rights and benefits
under this Agreement.

             Indemnification.

             Borrower will indemnify, defend and hold harmless Bank and its
officers, employees, and agents against:  (a) all obligations, demands, claims,
and liabilities asserted by any other party in connection with the transactions
contemplated by the Loan Documents; and (b) all losses or Bank Expenses
incurred, or paid by Bank from, following, or consequential to transactions
between Bank and Borrower (including reasonable attorneys fees and expenses),
except for losses caused by Bank's gross negligence or willful misconduct.  A
Person seeking to be indemnified under this Section 12.2 shall notify Borrower
of any event requiring indemnification within ten Business Days following such
Person’s receipt of notice of commencement of any action or proceeding, or such
Person’s obtaining knowledge of the occurrence of any other event, giving rise
to a claim for indemnification hereunder.  In any such proceeding, such Person
shall keep the Borrower reasonably informed of its defense and any settlement of
any such action or proceeding and negotiations to settle or otherwise resolve
any claim, provided that such Person shall have the exclusive right to decide to
accept or reject any settlement offer.

             Time of Essence.

             Time is of the essence for the performance of all obligations in
this Agreement.

             Severability of Provision.

             Each provision of this Agreement is severable from every other
provision in determining the enforceability of any provision.

             Amendments in Writing, Integration.

             All amendments to this Agreement must be in writing and signed by
Borrower and Bank.  This Agreement represents the entire agreement about this
subject matter, and supersedes prior negotiations or agreements.  All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Agreement merge into this
Agreement and the Loan Documents.

             Counterparts.

             This Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, are an original, and all taken together, constitute one Agreement.

             Survival.

             All covenants, representations and warranties made in this
Agreement continue in full force while any Obligations remain outstanding.  The
obligations of Borrower in Section 12.2 to indemnify Bank will survive until all
statutes of limitations for actions that may be brought against Bank have run.

             Confidentiality.

             In handling any confidential information, Bank will exercise the
same degree of care that it exercises for its own proprietary information, but
disclosure of information may be made (i) to Bank’s subsidiaries or affiliates
in connection with their business with Borrower, (ii) to prospective transferees
or purchasers of any interest in the loans (provided, however, Bank shall use
commercially reasonable efforts in obtaining such prospective transferee’s or
purchaser’s written agreement of the terms of this provision), (iii) as required
by law, regulation, subpoena, or other order, (iv) as required in connection
with Bank’s examination or audit and (v) as Bank considers appropriate
exercising remedies under this Agreement.  Confidential information does not
include information that either: (a) is in the public domain or in Bank’s
possession when disclosed to Bank, or becomes part of the public domain after
disclosure to Bank; or (b) is disclosed to Bank by a third party, if Bank does
not know that the third party is prohibited from disclosing the information.

             Attorneys’ Fees, Costs and Expenses.

             In any action or proceeding between Borrower and Bank arising out
of the Loan Documents, the prevailing party will be entitled to recover its
reasonable attorneys’ fees and other reasonable costs and expenses incurred, in
addition to any other relief to which it may be entitled.

             DEFINITIONS

             Definitions.

             In this Agreement:

             "Accounts" are all existing and later arising accounts, contract
rights, and other obligations owed Borrower in connection with its sale or lease
of goods (including licensing software and other technology) or provision of
services,all credit insurance, guaranties, other security and all merchandise
returned or reclaimed by Borrower and Borrower's Books relating to any of the
foregoing, as such definition may be amended from time to time according to the
Code.

             "Advance" or "Advances" is a loan advance (or advances) under the
Committed Revolving Line.

             "Affiliate" of a Person is a Person that owns or controls directly
or indirectly the Person, any Person that controls or is controlled by or is
under common control with the Person, and each of that Person's senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.

             "Bank Expenses" are all audit fees and expenses and reasonable
costs and expenses (including reasonable attorneys' fees and expenses) for
preparing, negotiating, administering, defending and enforcing the Loan
Documents (including appeals or Insolvency Proceedings).

             "Borrower's Books" are all Borrower's books and records including
ledgers, records regarding Borrower's assets or liabilities, the Collateral,
business operations or financial condition and all computer programs or discs or
any equipment containing the information.

             "Borrowing Base" is 75% of Eligible Accounts as determined by Bank
from Borrower’s most recent Borrowing Base Certificate; provided, however, that
Bank may lower the percentage of the Borrowing Base after performing an audit of
Borrower’s Collateral.

             "Business Day" is any day that is not a Saturday, Sunday or a day
on which the Bank is closed.

             "Closing Date" is the date of this Agreement.

             "Code" is the Uniform Commercial Code, as applicable.

             "Collateral" is the property described on Exhibit A.

             "Committed Equipment Line” is a Credit Extension of up to
$1,500,000.

             "Committed Revolving Line" is an Advance of up to $2,000,000.

             "Contingent Obligation" is, for any Person, any direct or indirect
liability, contingent or not, of that Person for (i) any indebtedness, lease,
dividend, letter of credit or other obligation of another such as an obligation
directly or indirectly guaranteed, endorsed, co–made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (ii) any obligations for undrawn letters of credit for the account of
that Person; and (iii) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices;  but "Contingent
Obligation" does not include endorsements in the ordinary course of business. 
The amount of any Contingent Obligation shall not, in any event, exceed the
amount, which, in light of the facts and circumstances, represents the amount
that can reasonably be expected to become an actual or matured liability in
accordance with GAAP.

             "Credit Extension" is each Advance, Equipment Advance, or any other
extension of credit by Bank for Borrower’s benefit.

             "Current Liabilities" are the aggregate amount of Borrower’s Total
Liabilities which mature within one (1) year.

             “Deferred Revenue” is all amounts received in advance of
performance and not yet recognized as revenue.

             "Eligible Accounts" are Accounts in the ordinary course of
Borrower's business that meet all Borrower's representations and warranties in
Section 5; but Bank may change eligibility standards by giving Borrower notice. 
Unless Bank agrees otherwise in writing, Eligible Accounts will not include:

(a)         Accounts that the account debtor has not paid within 90 days of
invoice date;

(b)        Accounts for an account debtor, 50% or more of whose Accounts have
not been paid within 90 days of invoice date;

(c)         Credit balances over 90 days from invoice date;

(d)        Accounts for an account debtor, including Affiliates, whose total
obligations to Borrower exceed 25% of all Accounts, for the amounts that exceed
that percentage, unless the Bank approves in writing except for those certain
Accounts from, for which the percentage may be 25%;

(e)         Accounts for which the account debtor does not have its principal
place of business in the United States, or Canada in which Bank has a first
priority perfected security interest (or local equivalent thereto) to the Bank’s
satisfaction;

(f)         Accounts for which the account debtor is a federal, state or local
government entity or any department, agency, or instrumentality;

(g)        Accounts for which Borrower owes the account debtor, but only up to
the amount owed (sometimes called "contra" accounts, accounts payable, customer
deposits or credit accounts);

(h)        Accounts for demonstration or promotional equipment, or in which
goods are consigned, sales guaranteed, sale or return, sale on approval, bill
and hold, or other terms if account debtor’s payment may be conditional;

(i)          Accounts for which the account debtor is Borrower’s Affiliate,
officer, employee, or agent;

(j)          Accounts in which the account debtor disputes liability or makes
any claim and Bank believes there may be a basis for dispute (but only up to the
disputed or claimed amount), or if the Account Debtor is subject to an
Insolvency Proceeding, or becomes insolvent, or goes out of business;

(k)         Accounts for which Bank reasonably determines collectionto be
doubtful.

             "Equipment" is all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

             "Equipment Advance" is defined in Section 2.1.2.

             "Equipment Availability End Date" is defined in Section 2.1.2.

             "ERISA" is the Employment Retirement Income Security Act of 1974,
and its regulations.

             "GAAP" is generally accepted accounting principles.

             "Indebtedness” is (a) indebtedness for borrowed money or the
deferred price of property or services, such as reimbursement and other
obligations for surety bonds and letters of credit, (b) obligations evidenced by
notes, bonds, debentures or similar instruments, (c) capital lease obligations
and (d) Contingent Obligations.

             "Insolvency Proceeding" are proceedings by or against any Person
under the United States Bankruptcy Code, or any other bankruptcy or insolvency
law, including assignments for the benefit of creditors, compositions,
extensions generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

             "Inventory" is present and future inventory in which Borrower has
any interest, including merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products intended for sale or
lease or to be furnished under a contract of service, of every kind and
description now or later owned by or in the custody or possession, actual or
constructive, of Borrower, including inventory temporarily out of its custody or
possession or in transit and including returns on any accounts or other proceeds
(including insurance proceeds) from the sale or disposition of any of the
foregoing and any documents of title.

             "Investment" is any beneficial ownership of (including stock,
partnership interest or other securities) any Person, or any loan, advance or
capital contribution to any Person.

             "Lien" is a mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

             "Loan Documents" are, collectively, this Agreement, any note, or
notes or guaranties executed by Borrower or Guarantor, and any other present or
future agreement between Borrower and/or for the benefit of Bank in connection
with this Agreement, all as amended, extended or restated.

             "Material Adverse Change" is defined in Section 8.3.

             "Obligations" are debts, principal, interest, Bank Expenses and
other amounts Borrower owes Bank now or later, including cash management
services, letters of credit and foreign exchange contracts, if any and including
interest accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank.

             "Permitted Indebtedness" is:

(a) Borrower’s indebtedness to Bank under this Agreement or any other Loan
Document;     (b) Indebtedness existing on the Closing Date and shown on the
Schedule and any extensions or renewals thereof;     (c) Subordinated Debt;    
(d) Indebtedness to trade creditors incurred in the ordinary course of business;
and     (e) Indebtedness secured by Permitted Liens; and     (f) Other
indebtedness not to exceed $100,000 in the aggregate at any time.

 

 

             "Permitted Investments” are:

(a) Investments shown on the Schedule and existing on the Closing Date;     (b)
(i) marketable direct obligations issued or unconditionally guaranteed by the
United States or its agency or any State maturing within 1 year from its
acquisition, (ii) commercial paper maturing no more than 1 year after its
creation and having the highest rating from either Standard & Poor's Corporation
or Moody's Investors Service, Inc., and (iii) Bank’s certificates of deposit
issued maturing no more than 1 year after issue;     (c) Investments consisting
of the endorsement of negotiable instruments for deposits or collection of
similar transactions in the ordinary course of Borrower.     (d) Investments
accepted in connection with Transfers permitted by Section 7.1.     (e)
Investments of Subsidiaries in or to the other Subsidiaries or Borrower and
Investments by Borrower in Subsidiaries not to exceed $50,000 in the aggregate
in any fiscal year.     (f) Investments consisting of (i) travel advances and
employee relocation loans and other employee loans and advances in the ordinary
course of business, and (ii) loans to employees, officers or directors relating
to the purchase of equity securities of Borrower or its Subsidiaries pursuant to
the employee stock purchase plans or agreements approved by Borrower’s Board of
Directors.     (g) Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of customers or suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
or suppliers arising in the ordinary course of business.     (h) Investments
consisting of notes receivable of, or prepaid royalties and other credit
extensions, to customers and suppliers who are not Affiliates, in the ordinary
course of business; provided that this paragraph (h) shall not apply to
Investments of Borrower in any Subsidiary;     (i) Joint ventures or strategic
alliances in the ordinary course of Borrower’s business consisting of the
non-exclusive licensing of technology, the development of technology or the
providing of technical support, provided that any cash investments by Borrower
do not exceed $250,000 in the aggregate in any fiscal year; and

             "Permitted Liens" are:

             (a)         Liens existing on the Closing Date and shown on the
Schedule or arising under this Agreement or other Loan Documents;

             (b)        Liens for taxes, fees, assessments or other government
charges or levies, either not delinquent or being contested in good faith and
for which Borrower maintains adequate reserves on its Books, if they have no
priority over any of Bank's security interests;

             (c)         Purchase money Liens (i) on Equipment acquired or held
by Borrower or its Subsidiaries incurred for financing the acquisition of the
Equipment, or (ii) existing on equipment when acquired, if the Lien is confined
to the property and improvements and the proceeds of the equipment;

             (d)        Licenses or sublicenses granted in the ordinary course
of Borrower's business and any interest or title of a licensor or under any
license or sublicense, if the licenses and sublicenses permit granting Bank a
security interest;

             (e) Leases or subleases granted in the ordinary course of
Borrower's business, including in connection with Borrower’s leased premises or
leased property;

             (f)         Liens incurred in the extension, renewal or refinancing
of the indebtedness secured by Liens described in (a) through (c), but any
extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the indebtedness may
not increase.

             (g)        Liens arising from judgments, decrees or attachments in
circumstances not constituting and Event of Default under Section 8.4 or 8.7;

             (h)        Liens in favor of other financial institutions arising
in connection with Borrower’s deposit accounts held at such institutions,
provided that Bank has a perfected security interest in the amounts held in such
deposit accounts; and

             (i)          Other Liens not described above arising in the
ordinary course of business and not having or not reasonably likely to have a
material adverse effect on Borrower and its Subsidiaries taken as a whole.

             "Person" is any individual, sole proprietorship, partnership,
limited liability company, joint venture, company association, trust,
unincorporated organization, association, corporation, institution, public
benefit corporation, firm, joint stock company, estate, entity or government
agency.

             "Prime Rate" is Bank’s most recently announced "prime rate," even
if it is not Bank’s lowest rate.

             "Quick Assets" is, on any date, the Borrower’s consolidated,
unrestricted cash, cash equivalents, plus net billed trade accounts receivable
determined according to GAAP.

             "Responsible Officer" is each of the Chief Executive Officer, the
President, the Chief Financial Officer and the Controller of Borrower.

             "Revolving Maturity Date" is June 30, 2002.

             "Schedule" is any attached schedule of exceptions.

             "Subordinated Debt" is debt incurred by Borrower subordinated to
Borrower’s indebtedness owed to Bank and which is reflected in a written
agreement in a manner and form acceptable to Bank and approved by Bank in
writing.

             "Subsidiary" is for any Person, or any other business entity of
which more than 50% of the voting stock or other equity interests is owned or
controlled, directly or indirectly, by the Person or one or more Affiliates of
the Person.

             "Tangible Net Worth" is, on any date, the consolidated total assets
of Borrower and its Subsidiaries minus, (i) any amounts attributable to (a)
goodwill, (b) intangible items such as unamortized debt discount and expense,
Patents, trade and service marks and names, Copyrights and research and
development expenses except prepaid expenses, and (c) reserves not already
deducted from assets, and (ii) Total Liabilities.

             "Total Liabilities" is on any day, obligations that should, under
GAAP, be classified as liabilities on Borrower’s consolidated balance sheet,
including all Indebtedness, and current portion Subordinated Debt allowed to be
paid, but excluding all other Subordinated Debt.

BORROWER:

ENDOCARDIAL SOLUTIONS, INC.

By: /s/ Michael Fredrick

Title: Controller

BANK:

SILICON VALLEY BANK

By: /s/ Jay McNeil

Title: Vice President